AO 72A
(Rev. 8/82)

 

In the United States District Court
for the Southern District of Georgia
Brunswick Division '

KRISTI MOBLEY,
Plaintiff,
V. _ CV 2:17-024

SHOE SHOW, INC.,

 

Defendant.
QR_D_E£~

Before the Court is a Motion for Reconsideration by Defendant
Shoe Show, Inc. Dkt. No. 29. For the reasons set forth below,
Defendant's Motion for Reconsideration is DENIED.

B_AM

On February 2, 2018, Defendant moved for summary judgment on
Plaintiff’s claims. Dkt. No. 17. The motion became fully briefed
and ripe for review when Defendant filed its reply brief on March
5, 2018. Dkt. No- 25. On April 2, 2018, the Supreme Court of the

United States issued its opinion Encino Motorcars LLC v. Navarro

 

et al., 138 S. Ct. 1134 (2018). In it, the Court rejected “the
principle that exemptions to the FLSA should be construed
narrowly.” ’Id. at 1142.‘ Instead, the Court required lower courts

to give FLSA exemptions a “fair reading.” Id.

 

AO 72A
(Rev. 8/82)

Here, the Court entered an order, dkt. no. 28, on September
24, 2018, that granted in part and denied in part Defendant’s
Motion for Summary Judgment, dkt. no. 17. In the subsections of
the order addressing Defendant’s exemption defenses, the Court
noted that Eleventh Circuit precedent required FLSA exemptions to
be narrowly construed, i.e., the narrow construction principle.

Dkt. No. 28 at 11 (citing Nicholson v. World Business Network,

 

ln§;, 105 F.3d 1361, 1364 (11th Cir. 1997)). It also noted
language from the Eleventh Circuit that relied on the narrow
construction principle: an exemption must “be applied only to
employees clearly and unmistakably within the terms and spirit of
the exemption,” dkt. no. 28 at ll (quoting Morgan v. Family Dollar
Stores, 551 F.3d 1233, 1269 (11th Cir. 2008)); and an exemption
must be proven by “clear and affirmative evidence,” dkt. no. 28 at

11 (quoting Birdwell v. City of Gadsden, 970 F.2d 802, 805 (11th

 

Cir. 1992)). In light of Encino's express rejection of the narrow
construction principle’s application to FLSA exemptions, Defendant
has moved for the Court to reconsider the subsections of the
Court's order denying Defendant’s motion for summary judgment.
LEGAL STANDARD
[R]econsideration <IE an earlier order ji; an extraordinaryl

remedy, which should be granted sparingly.” Whitesell Corp. v.

 

Electolux Home Prods., Inc., 2010 WL 4025943, at *7 (S.D. Ga.

 

 

2010). In order to grant such a motion, “[t]here must be a reason

2

 

AO 72A
(Rev. 8/82)

 

why a court should reconsider its prior decision, and the moving
party must set forth facts or law of a strongly convincing nature
to induce the court to amend its prior decision.” Mehta v. Foskey,
2013 WL 1808764, at *1 (S.D. Ga. 2013). Reconsideration is only
appropriate if the moving party demonstrates: (1) an intervening
change in controlling law, (2) the availability of new evidence,
or (3) the need to correct clear error or prevent manifest

injustice. Estate of Pidcock By and Through Pidcock v. Sunnyland

 

Am., Inc., 726 F. Supp. 1322, 1333 (S.D. Ga. 1989). Any decision
to grant. a motion for reconsideration rests within the sound

discretion of the district court. Fla. Ass'n of Rehab. Facilities,

 

Inc. v. State of Fla. Dep't of Health & Rehab Servs., 225 F.3d

 

1208, 1216 (11th Cir. 2000).
DISCUSSION

The issue is whether Encino’s rejection of the narrow
construction principle in FLSA exemption cases is law of such a
“strongly convincing nature” that it “induce[s] the court to amend
its prior decision.” Mehta, 2013 WL 1808764, at *1. Although
there may be FLSA exemption cases where the abrogation of the
narrow construction principle changes the result, this is not one
of those cases.

At this stage, Defendant has not shown that the executive and
administrative exemptions apply as a matter of law, Here, the

Court found “ample evidence in the record” showing “that

 

10 72A
Rev. 8/82)

 

 

Plaintiff’s nonexempt work may have been equally, if not more,
important to the operation of the store.” Dkt. No. 28 at 26. This
ample evidence creates a genuine issue of material fact as to
whether Plaintiff’s primary duty was management. This ample
evidence also creates genuine issues of material fact as to the
two primary duty requirements of the administrative exemption.
Thus, application of the narrow construction principles is not
necessary to the conclusion that based on this record Defendant
has failed to prove that either exemption applies as a matter of
law. Accordingly, the Court's decision regarding the executive
exemption issue and the administrative exemption issue shall not
be amended.
coNcLUsIoN

For these reasons, Defendant’s Motion for Reconsideration,

dkt. no. 29, is DENIED.

SO ORDERED, this 9th day of October, 2018.

 

HONY'LISA GODBEY wooD, JUDGE
UNITED sTATEs DISTRICT coURT
soUTHERN DIsTRIcT oF GEORGIA

 

